Citation Nr: 0715941	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran infantryman had active service from April 1959 to 
May 1962, and from February 1963 to May 1966, with service in 
both Korea and Vietnam, where he earned a combat infantryman 
badge (CIB) as well as Purple Heart.  

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX, in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed his initial claim of service connection for 
bilateral knee disability in February 2003, on the basis that 
such disabilities were secondary to his service-connected 
moderately severe residuals, gunshot wound to the right 
buttock with damage to Muscle Group XVII, and secondary to 
his service-connected residuals gunshot wound to the left 
buttock involving damage to Muscle Group XVII.   

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service medical records reflect that while on patrol in 
Vietnam in 1965, the veteran experienced penetrating gunshot 
wounds to the buttocks and peritoneal cavity as a result of 
Viet Cong small arms fire.  He was evacuated to a field 
hospital where extensive debridement was undertaken of the 
buttocks wounds, as well as an exploratory laparotomy which 
showed a traumatic sacrum fracture and bleeding from the 
sigmoid mesentery.  Because of the questionable viability of 
the sigmoid colon, a sigmoid loop colostomy was performed  
with a (temporary) artificial anus which functioned well.  He 
was eventually evacuated CONUS to recuperate at Brooke AMC.  
He had good wound healing although initially, fairly long 
sinus tracts developed into the buttocks which required 
additional care.

A VA examination conducted in 1967, immediately after 
separation from service, showed complaints that his right leg 
would give way and the bone in his lower back hurt.  It was 
noted that he had been employed at the Waco VAMC for 3-4 
months during which time he had had about 2 weeks lost.  On 
examination, he was shown to have definite hypesthesia to the 
Wartenburg wheel of the right leg below the sacroiliac joint.  
There was hyperthesia of the right side and hypothesia of the 
left side, with extreme sensitivity on the right, less on the 
left.  Knees and hips had normal movements.  X-rays showed 
pedicle defects at L-5 without spondylolisthesis.  There was 
cupping of the superior and inferior surfaces of all lumbar 
segments.  There was a deformity of the lower part of the 
sacrum, some excess bone proliferation anteriorly and slight 
deviation of this lower portion toward the right.  X-rays 
were not taken of the knees.  (emphasis added)

The limited available VA clinical records from the 1970's 
shows complaints in September 1971 of severe chronic pain 
over the left leg and on other visits there was also noted 
coccyx pain.  

On VA examination in January 1974, there was some lumbosacral 
tenderness and what was described as "remarkable scarring".  
The veteran was found to have limited motion at the extremes 
and both lateral motions.  The skin of both feet was cold and 
there was cyanosis present bilaterally.  He was said to be 
hampered in movements by back pain.  He also had bilateral 
pes planus which caused swelling and pain by the end of the 
workday.  X-rays taken in January 1974 did not include the 
knees and were apparently done without the benefit of prior 
service or VA records since the examiner noted spondylolysis 
of L-5/S-1 and deformity in the sacrum "due to some sort of 
an old injury".

A VA examiner reviewed the file in May 2003, at which time 
the veteran said that he had had bilateral knee problems for 
30 years.  The examiner identified current knee complaints, 
and concluded that his bilateral knee pain was less likely 
than not due to his "remote gluteal injury while in 
service".  The examiner, however, did not provide a 
rationale for such opinion.  

An opinion absent supportive rationale is speculative and 
inadequate.  The Court has indeed indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  See  also Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when unsupported by clinical evidence).  In essence, the 
Board is free to assess medical evidence and is not compelled 
to accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In the instant case, additional development is necessary for 
another examination and opinion to determine whether a 
medical nexus exists between the veteran's non-service 
connected left knee and right knee disabilities, and his 
service-connected residuals of gunshot wounds to the right 
and left buttocks. 

In light of this matter being remanded for further 
development, the RO should ensure that proper notice has been 
issued pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), and VA is also instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  VA 
should inform the veteran that a disability rating will be 
assigned if service connection is granted and an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an increased 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claims of 
service connection, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The veteran should be advised that he may 
submit employment physicals, etc., which 
may be related to his knee problems over 
the years, particularly documenting the 
earlier years in the some-30 plus year 
history of knee problems he has 
described.  He is also free to provide 
non-medical evidence such as copies of 
letters or statements from others who are 
familiar with his ongoing knee complaints 
to be added to the file.  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  All VA clinical records from 1966 to 
the present should be obtained from all 
VA facilities in which the veteran sought 
VA treatment, to include Waco and Temple.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
an appropriate VA examination, with an 
examiner other than the one who conducted 
the May 2003 VA examination, to ascertain 
the nature of any left knee or right knee 
disability, and whether any left or right 
knee disability is causally related to, 
proximately due to, or have been 
aggravated by, his service-connected 
residuals of gunshot wounds to the right 
and left buttocks.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

        a)  when did the veteran first 
develop knee problems and by what were 
they manifested; 

        b) what is the relationship between 
the veteran's current knee problems and 
the symptoms demonstrated over many years 
including the leg pains and giving way 
soon after service, diminished 
sensations, cyanosis, etc.; 

        c) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability is 
proximately due to, or caused by, the 
veteran's service-connected residuals of 
gunshot wounds to the right and left 
buttocks?

        d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
proximately due to, or caused by, the 
veteran's service-connected residuals of 
gunshot wounds to the right and left 
buttocks?

        e)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability has 
been aggravated by the veteran's service-
connected residuals of gunshot wounds to 
the right and left buttocks?  

        f)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability 
has been aggravated by the veteran's 
service-connected residuals of gunshot 
wounds to the right and left buttocks?  

The entire evidentiary file including a 
copy of this remand should be made 
available, and must be reviewed and the 
opinions must be supported by rationale.

4.  The VARO/AMC should then review the 
case, and if the decision remains 
unsatisfactory, a SSOC should be issued 
to include all VCAA matters and mandates, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for final 
appellate review.  The veteran need do 
nothing further until so notified.  
 
The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M.W. KREINLDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


